Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Shur et al. (US 20160286355 A1) and Johnson et al. (US 20150256277 A1) are the closest prior art to the claimed invention.
Regarding claim 1, Shur teaches a mobile computing device comprising: a network interface for communicating with a network system; one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to: operate in a first mode to periodically transmit the mobile computing device's location data, the location data being transmitted to the network system to facilitate a network-based service managed by the network system.
Johnson teaches in response to determining to operate in the power-saving mode while operating in the default mode, operate in the power-saving mode to periodically transmit the mobile computing device's location data over the one or more networks to the network system less frequently than when operating in the default mode.
Shur and Johnson alone or in combination do not teach while operating in the default mode, determine whether to operate in a power-saving mode to transmit the mobile computing device's location data over the one or more networks to the network system based, at least in part, on: (i) a power status of the mobile computing device, and (ii) information received from the network system 
Regarding claim 11, Shur teaches a computer-implemented method for transmitting location data of a mobile computing device, the method being performed by the mobile computing and comprising: operating in a default mode to periodically transmit the mobile computing device's location data over one or more networks to the network system, the location data being transmitted to the network system to facilitate a network-based service managed by the network system.
Johnson teaches in response to determining to operate in the power-saving mode while operating in the default mode, operate in the power-saving mode to periodically transmit the mobile computing device's location data over the one or more networks to the network system less frequently than when operating in the default mode.
Shur and Johnson alone or in combination do not clearly teach while operating in the default mode, determining whether to operate in a power-saving mode to transmit the mobile computing device's location data over the one or more networks to the network system based, at least in part, on: (i) a power status of the mobile computing device, and (ii) information received from the network system indicating at least a status of a user of the mobile computing device relating to the network-based service of the particular application in combination with all the recited limitations of claim 11.
Regarding claim 20, Shur teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a mobile computing device, cause the mobile computing device to: operate in a default mode to periodically transmit the mobile computing device's location data over one or more networks to a network system, the location data being transmitted to the network system to facilitate a network-based service managed by the network system.

Shur and Johnson alone or in combination do not clearly teach while operating in the default mode, determine whether to operate in a power-saving mode to transmit the mobile computing device's location data over the one or more networks to the network system based, at least in part, on: (i) a power status of the mobile computing device, and (ii) information received from the network system indicating at least a status of a user of the mobile computing device relating to the network-based service of the particular application in combination with all the recited limitations of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Senarath et al. (US 20160323818 A1): The present invention facilitates efficient and effective power management for wireless telecommunications. In one embodiment, presented approaches enable power savings in devices with a limited power supply. In one exemplary implementation, power smart channels facilitate power conservation. Presented power smart channel methods and systems can be implemented in a wireless cellular communication environment where power smart channels are established and used in accordance with various aspects and configurations of the components (e.g., location, remaining battery charge, multiple resource bands, etc.) in the wireless cellular communication environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        




/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641